Per Curiam:

Every question involved in this case has been settled in this court, by decisions in, other cases.
1. As to litigating adverse claims in foreclosure cases, see Bradley v. Parkhurst, 20 Kas. 462.
2. As to agreements by a grantee to pay previously existing mortgages on the property, see Schmucker v. Sibert, 18 Kas. 105.
*2543. As to a grantee’s remedies and his measure of damages in cases of breach of covenants, see Dale v. Shively, 8 Kas. 276; McKee v. Bain, 11 Kas. 569, 578.
The defendant in error also refers to the case of Parkinson v. Sherman, 74 N. Y. 88, as being a case directly in point for this case; but that volume of the New York reports has not yet been received by the state library, and therefore we have been unable to examine it.
The judgment of the court below will be affirmed.